EXHIBIT 23.1 CONSENT OF INDEPENDENT ACCOUNTANTS We hereby consent to the incorporation by reference in this Amendment No. 6 to the Registration Statement on Form S-1 (No. 333-172543) of SearchCore, Inc. (formerly General Cannabis, Inc.) for the years ended December 31, 2010 and 2009 of our reports dated December 20, 2011 relating to the financial statements and financial statement schedules for the two years ended December 31, 2010 listed in the accompanying index. We hereby consent to the incorporation by reference of our firm under the caption “Experts” included in this Amendment No. 6 to the Registration Statement on Form S-1 (No. 333-172543) of SearchCore, Inc. (formerly General Cannabis, Inc.) relating to the financial statements and financial statement schedules for the two years ended December 31, 2010 listed in the accompanying index. Tarvaran, Askelson & Company, LLP Laguna Niguel, CA February 9, 2012
